Case 3:19-mj-01582-DEA Document 28 Filed 08/27/20 Page 1 of 3 PagelD: 64

 

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

UNITED STATES OF AMERICA ; Hon. Douglas E. Arpert
Vv. : Mag. No. 19-1582-2 (DEA)
JOHANNA R. HERRERA : ORDER FOR A CONTINUANCE

This matter having come before the Court on the joint application of
Craig Carpenito, United States Attorney for the District of New Jersey (by Elisa
T. Wiygul, Assistant United States Attorney), and defendant Johanna R.
Herrera (by Scott A. Krasny, Esq.), for an order granting a continuance of the
proceedings in the above-captioned matter from the date this Order is signed
through October 31, 2020 to allow the defendant to enter a plea of guilty; and
the Court having entered Standing Orders 20-02, 20-03, 20-09, 20-12, and an
Extension of Standing Order 20-12 continuing this and all other criminal
matters in this district until September 30, 2020, in response to the national
emergency created by COVID-19; and the defendant being aware that she has
the right to have the matter submitted to a grand jury within 30 days of the
date of her arrest pursuant to Title 18, United States Code, Section 3161(b);
and four prior continuances having been entered; and the defendant, through
her attorney, having consented to the continuance; and for good and sufficient
cause shown,

IT IS THE FINDING OF THIS COURT that this action should be

continued for the following reasons:
Case 3:19-mj-01582-DEA Document 28 Filed 08/27/20 Page 2 of 3 PagelD: 65

(1) The defendant has signed a plea agreement, and both the United
States and the defendant seek additional time to allow the defendant to enter
her plea of guilty before a U.S. District Judge, which would render any grand
jury proceedings and any subsequent trial of this matter unnecessary;

(2) In response to the national emergency created by COVID-19, the
Chief Judge of this Court has entered Standing Orders 20-02, 20-03, 20-09,
20-12, and an Extension of Standing Order 20-12, which are incorporated
herein by reference;

(3) The defendant has consented to the aforementioned continuance;

(4) The grant of a continuance will likely conserve judicial resources;
and

(5) Pursuant to Title 18, United States Code, Section 3161(h)(7), the
ends of justice served by granting the continuance outweigh the best interests

of the public and the defendant in a speedy trial.
27th,

WHEREFORE, it is on this ay of August, 2020;

ORDERED that this action be, and it hereby is, continued from the date
this Order is signed through October 31, 2020; and it is further

ORDERED that the period from the date this Order is signed through
October 31, 2020 shall be excludable in computing time under the Speedy Trial

Act of 1974.

s/ DOUGLAS E. ARPERT

HON. DOUGLAS E. ARPERT
United States Magistrate Judge

2

 
Case 3:19-mj-01582-DEA Document 28 Filed 08/27/20 Page 3 of 3 PagelD: 66

Form and entry consented to: APPROVED BY:

/s/ Elisa T. Wiygul /s/ J. Brendan Day

Elisa T. Wiygul J. Brendan Day

Assistant United States Attorney Attorney-in-Charge, Trenton Office

/s/ Matthew J. Skahill

 

Matthew J. Skahill

 
